b.)

.[>

\lO`\Ul

lO
ll
12

14
15
16
17
18
19
20
21
22
23

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
* >1< >z<
UNITED STATES OF AMERICA, Case No. 2:04-cr-00375-APG-GWF
Plaintiff,
ORDER FOR STATUS HEARING
v.

CARLOS JAVIER LOPEZ,

Defendant.

 

 

 

 

The First Step Act Was recently signed into law. It appears that defendant Carlos Lopez
rnay benefit frorn provisions of that Act. Therefore, a status conference is set for Tuesday,
February 19, 2019, at 10:30 a.m. in LV Courtroorn 6C before Judge Andrevv P. Gordon. Prior
to that hearing, the lawyers for the respective parties shall review Mr. Dailey’s file, confer about
What, if anything, needs to be done (e.g., set a briefing schedule, file a stipulation regarding
reduction of sentence), and be prepared to discuss these issues at the hearing. lf the parties agree
that no further action is needed by the court, they may file a stipulation saying so and vacating
the hearing

DATED this 28th day of January, 2019.

5a

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

